PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Medina, Juan, Manuel
Application No. 15/999,888
Filed: 27 Aug 2018
For: Collision awareness and emergency signal system

:
:
:	DECISION ON PETITION
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a) filed September 7, 2021. 

The petition is GRANTED.

The application became abandoned October 28, 2019 for failure to timely submit a proper reply to the non-final Office action mailed July 27, 2019. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed March 3, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully considered and found in compliance with the provisions set forth above. A reply to the non-final Office action accompanies the instant petition. The required petition fee and statement of unintentional delay were previously submitted.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions